Exhibit 10.47

JOHNSONDIVERSEY, INC.

RESTRUCTURING INCENTIVE PLAN

PLAN HIGHLIGHTS

 

--------------------------------------------------------------------------------

 

Plan Name

   JohnsonDiversey, Inc. Restructuring Incentive Plan (the “Plan”).

Effective Date of the Plan

   The effective date of the Plan is January 1, 2006.

Participants

   Participants in the Plan are select key executives JohnsonDiversey, Inc. (the
“Company”), designated by the Compensation and Management Succession Committee
of the Board of Directors (the “Committee”). Individual Target Awards and
Payment Range    Individual Target Awards for participants, the payout range for
each performance year, within a possible range of 0% to 200% of an Individual
Target Award, and the Performance Targets applicable to a Participant for a
fiscal year will be established by the Committee. For regional participants, the
criteria relate to the relevant regional performance; for global participants,
the criteria relate to total Company performance. Performance Targets are
cumulative. Criteria for Establishing Performance Targets   

Performance is assessed against specific budgeted targets for certain
performance criteria. Up to three performance metrics will be utilized to
measure performance:

 

(a) EBITDA improvement;

 

(b) Containment of one-time costs and capital expenditures associated with
restructuring; and

 

(c) Successful divestiture of certain identified business units.

Details of Performance Metrics    EBITDA improvement, in certain cases, is split
into two elements for both regional and global participants. The first element
is based on EBITDA improvement across the region’s or the Company’s
restructuring program. The second total is based on the element of the
restructuring program for which the participant is directly responsible. Greater
weight is generally given to the regional/total restructuring program savings.
For the purposes of the performance metric, EBITDA is defined



--------------------------------------------------------------------------------

  

as EBITDA before tangible and intangible asset impairment charges and other
period costs associated with our restructuring activity

 

With respect to quantifying containment of one-time costs, participants are
rewarded based on control of the total one-time costs associated with their
region or, for global participants, the Company as a whole. Both one-time
expenses and capital expenditures associated with the Company’s restructuring
program are taken into account.

 

With respect to the divestiture metric, in 2006 performance is calculated by
comparing the budgeted net proceeds from divestitures with the net proceeds
actually achieved. Net proceeds, for this purpose, are gross proceeds less any
one-time costs associated with the divestiture. In 2007, in order to better
align the incentive plan with required activity, performance is assessed with
regard to a number of generic and business-specific, qualitative deliverables
designed to separate certain businesses into more stand-alone operations.

Process for Determining Payout of Individual Target Awards   

To achieve payout of an Individual Target Award within the established payment
range, actual achievement of applicable Performance Targets must be greater than
90% of a specified target. Maximum payouts, within the established payment
range, are attained when actual achievement is 110% or more of the specified
target. No payouts are available if the Company’s total EBITDA is below 95% of
budgeted EBITDA for fiscal 2006 or 85% for fiscal 2007.

 

At the close of the fiscal year, the Committee evaluates the Participant’s
performance against the established targets for applicable performance metrics.
The Committee must approve any payout for a Participant.

Termination

Prior to Payout

   Except as determined by the Committee in its sole discretion, a participant
must be employed as of the payout date to be eligible to receive payment of an
Individual Target Award. Payment of Awards    Payouts are made in a lump-sum
cash payment in the first quarter of the fiscal year immediately following the
fiscal year to which the award relates.

 

2



--------------------------------------------------------------------------------

Relationship of the
Plan to Other Plans    The Plan is fully discretionary in its application and is
not related to other compensation plans of the Company. Awards paid are not
pensionable earnings for purposes of the Company’s qualified retirement plans.
Termination of Plan    The Plan is effective for fiscal 2006 and 2007 only.

 

3